                                                                                         FILED
                                                                                2018 Nov-13 PM 12:30
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

ANDREW LEVERT,                          }
                                        }
      Petitioner,                       }
                                        }
v.                                      } Case No.: 2:18-cv-0608-MHH-TMP
                                        }
FELICIA PONCE,                          }
                                        }
      Respondent.                       }

                           MEMORANDUM OPINION

      On February 16, 2018, Mr. Levert filed a petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2241 in the United States District Court for the Central

District of California. (Doc. 1, p. 1). Mr. Levert’s petition challenges the federal

sentence imposed by another judge in this district in case number 01-cr-LSC-TMP.

(Doc. 1, pp. 1, 2). Consequently, on April 16, 2018, the federal court in California

transferred Mr. Levert’s petition to this court. (Doc. 4).

      On May 9, 2018, the magistrate judge assigned to this case ordered Mr.

Levert to explain why the Court should not summarily dismiss this habeas action.

(Doc. 8). Mr. Levert responded by filing a motion to stay. (Doc. 10).

      On July 13, 2018, the magistrate judge filed a report in which he

recommended treating Mr. Levert’s § 2241 petition as one filed under 28 U.S.C. §

2255, dismissing the petition without prejudice for lack of jurisdiction under 28
U.S.C. § 2244(b)(3)(A), and denying Mr. Levert’s motion to stay. (Doc. 11, pp. 3,

5, 6). The magistrate judge gave Mr. Levert notice of his right to object to the

recommendations. (Doc. 11, pp. 6-7). To date, Mr. Levert has not objected to the

magistrate judge’s report and recommendation.

       A district court “may accept, reject, or modify, in whole or part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district court reviews legal conclusions in a report de novo and reviews for plain

error factual findings to which no objection is made. Garvey v. Vaughn, 993 F.2d

776, 779 n. 9 (11th Cir. 1993); see also LoConte v. Dugger, 847 F.2d 745, 749

(11th Cir. 1988); Macort v. Prem, Inc., 208 Fed. Appx. 781, 784 (11th Cir. 2006).

       Based on its review of the record in this case, the Court finds no

misstatements of law in the report and no plain error in the magistrate judge’s

interpretation of Mr. Levert’s habeas petition.1 Therefore, the Court adopts the

magistrate judge’s report and accepts his recommendation.

       The Court will issue a separate final order consistent with this memorandum

opinion.




1
  The Court notes that after the magistrate judge filed his report, the Eleventh Circuit Court of
Appeals denied the petition for en banc rehearing in Beeman v. United States, a case that the
magistrate judge discussed in his report. 899 F.3d 1218 (11th Cir. 2018). Mr. Beeman has filed
a petition for a writ of certiorari in the United States Supreme Court. The Eleventh Circuit Court
of Appeals docketed the writ petition on October 18, 2018. 871 F.3d 1215 (11th Cir. 2018).

                                                2
DONE this 13th day of November, 2018.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                               3
